Deny Writ and Opinion Filed October 11, 2013




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01338-CV

                     IN RE NATIONAL UNION FIRE INSURANCE
                   COMPANY OF PITTSBURGH, PA, ET AL., Relators

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-00351

                            MEMORANDUM OPINION
                          Before Justices Bridges, Francis, and Lewis
                                  Opinion by Justice Francis
       Relators contend the trial judge erred by denying their motion to stay. The facts and

issues are well known to the parties, so we need not recount them herein. We conclude relators’

petition does not satisfy the requirements of the Texas Rules of Appellate Procedure. See TEX.

R. APP. P. 52.3(j); In re Butler, 270 S.W.3d 757, 758 (Tex. App.–Dallas 2008, orig. proceeding).

Accordingly, we DENY relators’ petition for writ of mandamus.




                                                  /Molly Francis/
                                                  MOLLY FRANCIS
131338F.P05                                       JUSTICE